DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because in Figs. 3A-3D the term “membrane” is misspelled as “membrance.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections

Claim 6 is objected to because of the following informalities: 
In claim 6, the abbreviation PEDOT:PSS should be preceded by the full phrase.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the recitation “a working electrode having the artificial lipid membrane” renders the claim unclear and indefinite. Claim 1, from which claim 3 depends by dependency on claim 2, recites “a plurality of working electrodes each having different artificial lipid membranes.” It is unclear whether the working electrode of claim 3 is a member of the plurality of working electrodes or an additional working electrode. Examiner suggests reciting a working electrode of the plurality of working electrodes. 
Claim 3 recites the limitation "the artificial lipid membrane" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 3 depends, previously recites “different artificial lipid membranes.”
Regarding claim 3, the recitation “the artificial lipid membrane, a membrane potential of which is changed” renders the claim unclear and indefinite. Claim 2, from which claim 3 depends, recites “wherein the membrane potentials of the artificial lipid membranes change....” It is unclear whether the membrane potential of claim 3 is the same of a different membrane potential as claim 2. 
Claim 4 recites the limitation "the artificial membrane" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 3 depends, previously recites “different artificial lipid membranes.”
Claims 5 and 6 are rejected for their dependency on claim 4. 
Regarding claim 8, the recitations “a first artificial lipid membrane,” “a second artificial lipid membrane,” and “a third artificial lipid membrane” render the claim unclear and indefinite. Claim 1, from which claim 8 depends, previously recites  “different artificial lipid membranes.” It is unclear whether the artificial lipid membranes of claim 8 are the same or different membranes than the ones previously recited in claim 1. 
Claims 9-12 are rejected for their dependency on claim 8. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Y. Tahara et al. (Sensors, 2013, 13, 1076-1084).

Regarding claim 1, Tahara teaches an integrated biochemical sensor (fabricated taste sensor chip, Fig. 1a), comprising: 
a reference electrode (reference electrode, Fig. 1a); 
a plurality of working electrodes (four working electrodes shown in Fig. 1a) each having different artificial lipid membranes (each shown with a different lipid/polymer membrane, Fig. 1a and 1b); and 
partition layers for electrically insulating the reference electrode and each of the working electrodes (a strip of double-sided adhesive tape (polyimide) and partition, Fig. 1(a)-(c), 2.2. Taste Sensor Chip).

Regarding claim 2, the limitation “membrane potentials of the artificial lipid membranes change due to chemical reaction with biochemical ions corresponding to the artificial lipid membranes” is a functional limitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Tahara is identical to the presently claimed structure and therefore, would have the ability to perform the function recited in the claim.
Moreover, Tahara teaches measuring the difference in membrane potential between the taste sample solution (Vs) and the reference solution before measurement (Vr) at p. 1081, 2.5. Performance of the Portable Taste Sensor.

Regarding claim 3,  the limitation  “biochemical ions are detected based on a potential difference between the reference electrode and a working electrode having the artificial lipid membrane, a membrane potential of which is changed, among the working electrodes” is a recitation of intended use. An intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Tahara is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim.
Moreover, Tahara teaches the chip was immersed in the astringency sample for 2 min, after which the electrical potential (Vs) was measured for 30s and then the chip was immersed in the reference solution for 1 min, after which the electrical potential (Vr’) was measured for 30s. Tahara teaches measuring the difference in membrane potential between the taste sample solution (Vs) and the reference solution before measurement (Vr) at p. 1081, 2.5. Performance of the Portable Taste Sensor.

Regarding claim 4, Tahara teaches each of the working electrodes further comprises 
a working electrode layer (Ti/Ag electrodes, Fig. 1(b)), 
a stabilizing layer (AgCl, Fig. 1(b)), and 
an electrolyte layer for improving electrical connectivity between the working electrode layer and the artificial lipid membrane (electrolyte layer, Fig. 1(b)).

Regarding claim 5, Tahara teaches the stabilizing layer comprises at least one of silver (Ag), silver chloride (AgCl), and polyvinyl butyral (PVB) (AgCl, Fig. 1(b)).

Regarding claim 6, Tahara teaches the electrolyte layer comprises at least one of poly(2-hydroxyethyl methacrylate) (pHEMA) and PEDOT:PSS (pHEMA electrolyte layer, p. 1078, last paragraph).

Regarding claim 7, Tahara teaches the partition layers comprise 
a lower encapsulation layer for protecting the working electrodes from external impact (electrode substrate, Fig. 1(b)), 
an insulating encapsulation layer for electrically insulating each of the working electrodes and the reference electrode (partition, Fig. 1(b) and (c), and 
an upper encapsulation layer for protecting the reference electrode from external impact (PVC membrane, Fig. 1(c)).

Regarding claim 13, Tahara teaches a method of manufacturing an integrated biochemical sensor (fabricated taste sensor chip, p. 1078, 2.2), comprising: 
forming a plurality of working electrode layers (Ti/Ag electrodes patterned, Fig. 1(a) showing 4 working electrode layers, p. 1078, 2.2);
 forming an insulating encapsulation layer for electrically insulating each of the working electrode layers and a reference electrode layer (polycarbonate substrate, Figs. 1(a)-(c), p. 1078, 2.2); 
forming the reference electrode layer on the insulating encapsulation layer (Ag reference electrode on polycarbonate substrate, Fig. 1(c), p. 1078, 2.2); 
forming an upper encapsulation layer for protecting the reference electrode layer from external impact on the insulating encapsulation layer (PVC membrane or partition layer, Fig. 1(c), p. 1078, 2.2); and
forming artificial lipid membranes on the working electrode layers (lipid/polymer membrane layer, Fig. 1(b), p. 1078, 2.2).

Regarding claim 14, Tahara teaches the forming of the artificial lipid membranes further comprises forming a stabilizing layer on the working electrode layers and the reference electrode layer (AgCl layer, Figs. 1(b)-(c), p. 1078, 2.2); 
forming an electrolyte layer on the working electrode layers on which the stabilizing layer has been formed and the reference electrode layer on which the stabilizing layer has been formed (a pHEMA layer with KCl as the electrolyte layer, pp. 1078-1079, 2.2); and 
forming the artificial lipid membranes on the working electrode layers on which the electrolyte layer has been formed (The lipid/polymer membrane solution for the working electrode was dropped onto the electrolyte layer, Figs. 1(b), p. 1079, second paragraph).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Y. Tahara et al. (Sensors, 2013, 13, 1076-1084) and further in view of Y. Tahara et al. (Sensors, 2011, 11, 9878-9886) ("Tahara-2") and further in view of  F. Winquist et al. (Sensors Update, 2002, 11, 279-306).

Regarding claim 8, Tahara teaches the working electrodes comprise a first working electrode for detecting biochemical ions through a first artificial lipid membrane, a second working electrode for detecting biochemical ions through a second artificial lipid membrane, a third working electrode for detecting biochemical ions through a third artificial lipid membrane, and a fourth working electrode detecting biochemical ions through a fourth artificial lipid membrane (Fig. 1(a)). 
Tahara teaches using lipid/polymer membrane to test for astringency (p. 1079, second paragraph). Tahara teaches performing taste experiments for saltiness, sourness, bitterness and sweetness (Table 1, p. 1081) and that the sensor controller has four channels to accommodate up to four kinds of taste sensor chip and one reference electrode (p. 1080, end of first paragraph, Fig. 2) but fails to teach having the first working electrode correspond to saltiness, the second electrode correspond to bitterness, the third working electrode correspond to sweetness and the fourth working electrode correspond to sourness. 
Winquist teaches a multichannel taste sensor based ion-sensitive lipid membranes immobilized with a polymer to respond to the basic tastes of a tongue, sour, sweet, bitter, salt and umami using five different lipid analogs for eight different membranes on a multichannel electrode, (pp. 285, 2.3.2.2.1, The Taste Sensor, Fig. 2.3.3). Winquist teaches the multichannel sensor can be used in a number of applications such as discriminating and estimating the tasting different drinks including beers and mineral water (p. 287, first paragraph).
Tahara-2 teaches an artificial lipid membrane taste sensor chip and lists different chemical components of the artificial lipid membranes for each taste of saltiness, sourness, bitterness, astringency (sweetness) and umami (p. 9881, 2.4 Artificial Lipid Membrane, Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lipid/polymer membranes of Tahara to include different membranes corresponding to saltiness, bitterness, sweetness, sourness as taught by Winquist and Tahara-2 with a reasonable expectation of success of providing a multichannel sensor for testing beverages.  

Regarding claim 9, Modified Tahara teaches the first artificial lipid membrane comprises at least one of tetradodecylammonium, bromide 1-hexadecanol, and di-n- octyl phenylphosphonate (Tahara-2, Table 1, saltiness, DOPP plasticizer).

Regarding claim 10, Modified Tahara teaches the second artificial lipid membrane comprises at least one of methyl trioctyl ammonium chloride and di-n-octyl phenylphosphonate (Tahara-2, Table 1, bitterness, DOPP plasticizer).

Regarding claim 11, Modified Tahara teaches the third artificial lipid membrane comprises at least one of tetradodecylammonium bromide and di-n-octyl phenylphosphonate (Tahara, astringency solution consisting of TDAB, DOPP, PVC and THF for the lipid/polymer membrane, p. 1079, second paragraph, Tahara-2, Table 1, astringency, DOPP plasticizer).

Regarding claim 12, Modified Tahara teaches the fourth artificial lipid membrane comprises at least one of methyl trioctyl ammonium chloride, oleic acid, bis(2- ethylhexyl) phosphate, and dioctyl phenyl phosphonate (Tahara-2, Table 1, sourness, DOPP plasticizer).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kugimiya et al. (US 7,858,036) teach a sensor probe for measuring taste by means of a molecular film which outputs an electrical signal presenting taste information representing at least one kind of taste. Ikezaki (US 5,789,250) disclose a taste measurement method using a taste sensor with a molecular film for an amphiphatic or bitter substance. Krull et al. (US 4,661,235) teach a lipid membrane is used as a chemo-receptive transducer for quantitative and semi-quantitative analysis of chemical test species in an electrolyte. Habara et al (JP2012083314A) teach a taste recognition sensor comprising a lipid membrane sensor and reference electrode in a liquid to be measured and detecting the membrane of the lipid membrane sensor based on the potential of the reference electrode. Sim, M.Y.M. et al. (Sensors 2003, 3, 340-349) teaches a disposable screen-printed multi channel taste sensor composed of several types of lipid as transducers.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699